DETAILED ACTION
This is in response to amendment to application no. 16/976,314 filed on May 11, 2022.
Claims 1-20 are presented for examination.
Claims 11-20 stand withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xin et al (CN 109980116) (machine translation previously attached in the prior Office Action mailed February 11, 2022 and is referenced to in the rejection below).
In re claim 1, Xin et al discloses an integrated light-emitting device, comprising: a first electrode (i.e. see at least page 5), an insulating layer (i.e. see at least page 5), a second electrode (i.e. see at least page 9), a light-emitting layer (i.e. see at least page 9), and a third electrode (i.e. see at least page 9) which are sequentially laminated; wherein the first electrode, the insulating layer, the second electrode, and the third electrode together constitute a field effect transistor unit (i.e. see at least pages 9-10), and the first electrode, the second electrode and the third electrode are respectively a gate, a source and a drain of the field effect transistor unit, and a surface of the insulating layer adjacent to the second electrode is provided with a nano-pit array structure configured for condensing light (i.e. see at least page 5, step 200); and the second electrode, the light-emitting layer and the third electrode together constitute a light-emitting unit, the light-emitting unit being configured to emit light toward the first electrode along the second electrode (i.e. see at least Figures 5 and 6; see at least pages 9-10).
Furthermore, alternatively, Xin et al discloses at least a surface of the insulating layer is provided with a nano-pit array structure configured for condensing light (i.e. see at least Figures 5 and 6). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a surface of the insulating layer adjacent to the second electrode is provided with a nano-pit array structure configured for condensing light, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	In re claim 2, Xin et al discloses wherein the nano-pit array structure is an ordered structured comprised of nano-pits of a same size (i.e. see at least Figures 5 and 6).
	In re claim 3, Xin et al discloses the claimed invention except for wherein a distribution density of nano-pits in the nano-pit array structure ranges from 1-100 per µm2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein a distribution density of nano-pits in the nano-pit array structure ranges from 1-100 per µm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	In re claim 4, Xin et al discloses wherein the insulating layer is an Al2O3 layer (i.e. see at least pages 5-9).
	In re claim 5, Xin et al discloses wherein the insulating layer is composed of a polyimide layer and an Al2O3 layer which are laminated (i.e. see at least pages 5-9).
	In re claim 6, Xin et al discloses wherein the light-emitting layer is a quantum dot light-emitting layer or an organic light-emitting layer (i.e. see at least pages 5-9).
	In re claim 7, Xin et al discloses wherein the second electrode is an anode, the third electrode is a cathode, and a hole functional layer is laminated between the second electrode and the light-emitting layer; and/or an electron functional layer is laminated between the light-emitting layer and the third electrode (i.e. see at least pages 9-12).
	In re claim 8, Xin et al discloses wherein the hole functional layer comprises a hole transport layer or a hole injection layer and a hole transport layer which are sequentially laminated, and the electron functional layer comprises an electron transport layer or an electron transport layer and an electron injection layer which are sequentially laminated (i.e. see at least pages 9-12).
	In re claim 9, Xin et al discloses wherein the second electrode is a cathode, the third electrode is an anode, and an electron functional layer is laminated between the second electrode and the light-emitting layer; and/or a hole functional layer is laminated between the light-emitting layer and the third electrode (i.e. see at least pages 9-12).
	In re claim 10, Xin et al discloses wherein the electron functional layer comprises an electron transport layer or an electron injection layer and an electron transport layer which are sequentially laminated, and the hole functional layer comprises a hole transport layer or a hole transport layer and a hole injection layer which are sequentially laminated (i.e. see at least pages 9-12).

Response to Arguments
Applicant's arguments filed May 11, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the nano-pit array structure of the present application is formed by removing the remaining SiO2 and etching the insulating layer,” “the nano-pit array structure of the present application is concaved toward inside of the insulating layer”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817